DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is not clear how a proximity sensor can be configured to stop vertical movement. At best a proximity sensor can signal some other structure to stop movement; however, a proximity sensor is not capable of being configured to stop movement and therefore the claim is indefinite.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al., hereafter Freeman, US Patent No. 10,352,671 in view of Russel et al., hereafter Russel, US Patent Publication No. 2005/0280185 in further view of Murai et al., hereafter Murai, US Patent No. 6,057,515.
Regarding claim 14, Freeman discloses a firearm ammunition powder dispenser (30) capable of dispensing ammunition powder to a plurality of ammunition cases, the firearm ammunition powder dispenser comprising: a frame (broadly shown in figure 1); a gantry (100); a dispensing head outlet (dispensing valve assembly disclosed in 7:14) supported by the gantry and movable by the gantry to a plurality of dispensing locations with respect to the frame for dispensing ammunition powder to the plurality of ammunition cases from the plurality of dispensing locations (multi axis gantry 100 is disclosed and 7:16-22 discloses filling each station individually), the dispensing head including a powder receptacle  configured to hold ammunition powder (7:31-34 discloses an individual reservoir or a single feed vessel holding the energetic formulation); however, Freeman discloses the powder dispenser as part of a larger assembly process and therefore does not specifically detail the structure of the fill station. Nonetheless, Russel provides a teaching of a multi-axis gantry robot with dispensing head which provides a clear teaching of a frame (36, 46, 32, 30 inter alia), a hopper (6) configured to hold a supply of energetic powder, a conveyor (85, 64 inter alia) which is configured to dispense from the hopper as shown in figure 1 for example). 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the structure of the multi-axis gantry robot of Freeman in the context of dispensing similar to that as taught by Russel since Russel was a well known structure in the art for use with dispensing and using a gantry robot and in order to provide a gantry system which is scalable, like that mentioned by Freeman several times, in order to allow for filling of a wide variety of known cartridge calibers.
Further regarding claim 14, Freeman considers the use of sensors in 7:15, for example, and dispensing of the energetic material being weight controlled in 7:30-31); however, Freeman does not specifically disclose the dispensing head including a scale sensor configured to sense an amount of powder held in the powder receptacle. Nonetheless, Murai teaches a control apparatus for a powder feeder which utilizes a weight sensor to detect the weight of powder in a powder holding container in 3:37-41 for example. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the powder receptacle of the dispensing head of Freeman further to include a weight sensor similar to that of Murai in order to provide a signal to a control apparatus for controlling the powder feeder and thus the amount of powder dispensed as taught in 3:31-65 for example.
Regarding claim 15, Freeman as modified by Russel and Murai further discloses the dispensing head includes a load cell comprising the scale sensor, the dispensing head including a beam (Russel, 63 is broadly, yet reasonably considered a beam in the same context as the invention) connected to the load cell, the beam supporting the powder receptacle and connecting the powder receptacle to the load cell (Murai 7:11-14 teaches a load cell. Freeman as modified by Russel and Murai places the load cell in a location like that claimed in order to effectively monitor the weight of the powder receptacle of the dispensing head)

Claims 18, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as modified by Russel as modified by Murai in view of Ciesiun, US Patent Publication No. 2017/0121039.
Regarding claims 18 and 23, Freeman as modified by Russel and Murai further discloses a firearm ammunition powder dispenser as addressed above in the rejections of claim 14; however, Freeman does not specifically disclose the ammunition case support being moveable upward and downward to selectively decrease the distance from the dispensing outlet to the ammunition case support. Nonetheless, Ciesiun teaches a multi-axis gantry with case support 16 and the case support being moveable upward and downward as indicated in figures 2 and 3.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the ammunition case support of Freeman to be moveable with respect to the dispensing outlet in order to minimize the potential for energetic material to be dispensed and not be properly contained in the casing or cup. Furthermore, in multiple instances in the specification, Freeman discusses the desire that the loading assembly be scalable to suitable applications and modifying Freeman to have a moveable ammunition case or tray support would accomplish this intent.
Regarding claims 20-21, Freeman as modified by Russel, Murai and Ciesiun further discloses a stop configured to stop movement of said at least one of the dispensing outlet or ammunition case support to define a decreased distance therebetween from which ammunition powder is dispensed from the dispensing outlet and the stop comprises a case proximity sensor configured to stop movement of said at least one of the dispensing outlet or ammunition case support when an ammunition case is sensed by the case proximity sensor in position to receive powder from the dispensing outlet (Freeman 4:10-15 discloses at least one proximity sensor for detecting the status of the tray and component fill. One of ordinary skill in the art would have recognized it as obvious to utilize the proximity sensor as a detection method to determine position of the movement of the tray, as modified by Ciesiun, and implement a stop based on proximity sensor detection in order to prevent damage to the dispensing head or gantry and to ensure proper positioning and alignment of the tray as also considered by Freeman).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as modified by Russel, Murai and Ciesiun in view of Le Molair, US Patent No. 4,629,063.
Regarding claim 22, Freeman as modified by Russel, Murai and Ciesiun disclose the claimed invention except for the proximity sensor comprising a limit switch. Nonetheless, Le Molaire teaches a powder dispensing apparatus and generally describes 39 and 40 as limit switches for determining position. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Freeman to have a limit switch similar to that as taught by Le Molaire since Le Molaire sufficiently teaches analogous art which utilizes a limit switch and modifying Freeman to have a limit switch would have been an obvious matter of substitution for the proximity sensor based on user preference or in order to provide a redundant safety mechanism such that the energetic material is safely handled in the instance of a sensor failure.

Allowable Subject Matter
Claims 1-13 and 24-25 appear to be allowable over the prior art of record.
Examiner notes that the limitations of claim 18 regarding the dispensing outlet or ammunition case support being moveable are written in an alternative manner. If the claim were written to eliminate the alternative of the ammunition case support being movable and only claim the dispensing head as being moveable, the rejection utilizing Ciesiun would be overcome and the claim may be allowable.


Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments regarding claims 1-13, the arguments are moot due to the amendment overcoming the prior art rejection.
In response to the applicant’s arguments regarding claim 14, the arguments are moot due to the Poole reference no longer being used in the rejection.
In response to the applicant’s arguments that Ciesiun is not a relevant teaching reference, the Examiner is not persuaded. Ciesiun may be used for a different purpose; however, Ciesiun is relevant as a teaching reference for solving the same problem of ensuring a proper working distance between dispensing head and receptacles.
In response to the applicant’s argument that the combination does not disclose a beam, the Examiner is not persuaded. The reference of Russel teaches a frame and gantry which closely matches that of the invention. As best understood by the Examiner, the screw 63 of Russel is broadly, yet reasonably, a beam which meets the claim limitations. If the applicant disagrees, the claims should be amended to capture the arguments more clearly.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the applicant’s argument that there is no disclosure or suggestion in the prior art to use a proximity sensor as a stop, the Examiner is not persuaded. First, the examiner is not asserting the proximity sensor is a stop, nor is the claim proper as written because a proximity sensor cannot be configured as a stop. Second, Freeman is relied upon to disclose detection of position of a tray and not specifically the stopping of the tray. One of ordinary skill in the art would recognize the importance of keeping the dispensing head of energetic material from striking the tray and implement the necessary safety precautions like a limit stop. Lastly, one of ordinary skill in the art would have seen it as obvious to utilize the existing sensors of Freeman to achieve the desired safety precautions. If requested, the examiner will provide reference(s) which show the desired safety of preventing an energetic dispensing means from contacting a hard surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641